Vacated by Supreme Court, March 24, 2008



                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5004



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JONATHAN CARNELL WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:99-cr-00346-PJM)


Submitted:   October 22, 2007          Decided:     November 13, 2007


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert C. Bonsib, MARCUS & BONSIB, Greenbelt, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Bryan E.
Foreman, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan Carnell Williams appeals the district court’s

sentence imposed after we remanded for resentencing consistent with

the rules announced in United States v. Booker, 543 U.S. 220

(2005), and United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

See United States v. Williams, No. 03-4418, 2005 WL 2464343 (4th

Cir. Oct. 6, 2005) (unpublished) (affirming conviction but vacating

and remanding sentence).            At resentencing, the court imposed the

same sentence, 262 months’ imprisonment, or the bottom of the

sentencing guidelines range of imprisonment.                    Williams claims the

court    erred    by     giving    a   sentence        within    the   guidelines      a

presumption      of    reasonableness       and   defaulting      to     a   guidelines

sentence without giving full consideration to the 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007) sentencing factors.                          He also

claims   the     court    gave    undue     weight     to   acquitted        conduct   in

determining his guidelines sentence.              Finding no error, we affirm.

            After Booker, a sentencing court must calculate the

appropriate guideline range, consider that range in conjunction

with the factors set forth at § 3553(a), and impose sentence.

Hughes, 401 F.3d at 546-47.                 This court reviews a post-Booker

sentence   to     determine       whether    it   is    “within    the       statutorily

prescribed range” and reasonable.                 Id. at 547.          “[A] sentence

within   the     proper    advisory    Guidelines        range    is   presumptively

reasonable.” United States v. Johnson, 445 F.3d 339, 341 (4th Cir.


                                        - 2 -
2006).       “[A]    defendant     can    only    rebut   the    presumption    by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”             United States v. Montes-Pineda,

445   F.3d   375,   379   (4th    Cir.    2006)    (internal     quotation   marks

omitted), cert. denied, 127 S. Ct. 3044 (2007).                 When conducting a

reasonableness       review,     this    court    reviews   “legal    questions,

including the interpretation of the guidelines, de novo, while

factual findings are reviewed for clear error.”                 United States v.

Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).        A factual or legal error can render a sentence

unreasonable.       Id.

             We find the district court appropriately followed the

post-Booker sentencing procedure.                It determined the guidelines

range of imprisonment and then considered the § 3553(a) factors.

We find Williams’ sentence reasonable.              We further find the court

did not give undue weight to Williams’ acquitted conduct.

             Accordingly, we affirm Williams’ sentence.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                        AFFIRMED




                                         - 3 -